DETAILED ACTION

This office action is in response to the application filed on 12/27/18.  Claims 1-21 are pending.  Claims 1-21 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent 16/233,349.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the co-pending application describes an apparatus that comprises, inter alia, “a mattress,” “an “acoustic sensor,” “snore/breath parameters,” and sending “an instruction to drive a controllable device.”  These claim recitations read on similar claim recitations in the instant application, including, “a mattress,” “a sensor configured to detect a sound indicative of a snore,” “a controller,” and “an actuator,” which changes the elevation angle of the head of a bed.
Claim 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of US Patent 16/233,339.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the co-pending application describes an apparatus that comprises, inter alia, “a controller,” “sensors,” that “determine…user is snoring,” and “issue a second snore-control command” that “alters a feature of the …environment…to reduce…user’s snoring.”  These claim recitations read on similar claim recitations in the instant application, including, “a mattress,” “a sensor configured to detect a sound indicative of a snore,” “a controller,” and “an actuator,” which changes the elevation angle of the head of a bed.
Claim 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent 16/233,260.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the co-pending application describes an apparatus that comprises, inter alia, “a bed system,” “a first 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the recited claims can be found entirely within the subject matter of the claims of the patented claims.  The claims of the instant Application are therefore fully encompassed by (and therefore anticipated by) the claims of the patent regardless of the differing scope of the claims.  Furthermore, to the degree to which the claims are different from the patented claims, the changes would have been obvious to one of ordinary skill in the art at the time the invention was made.



In view of the above rejections the respective claims are rejected as best understood on prior art as follows: 

Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-8, 11-13, and 16-20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2017/0135632 to Franceschetti et al. (“Franceschetti”).
Claim 1.  A system comprising: a foundation structure having a plurality of deck panels configured to support a mattress (Franceschetti, Fig. 2B, # 240, 242, 244, 246), the plurality of deck panels including a head panel, the plurality of deck panels having a head, a foot, a first side, and a second side, a first edge along the head, a second edge along the foot opposite of the first edge, a third edge along the first side, and a fourth edge along the second side opposite the third edge (the bed of Franceschetti has sides and edges as claimed, see Fig. 2B); and a sensor configured to detect a sound indicative of a snore (Franceschetti, Fig. 2A, #235 or #210, also see Abstract), wherein the sensor is positioned along the third edge or fourth edge of the head panel (regarding the claimed sensor position along an edge, Franceschetti, Fig. 2A, #210 teaches a sensor strip that is along the 3rd and 4th
Claim 2.  The system of claim 1, further comprising: a controller coupled to the sensor, the controller configured to determine a position of a snoring person based on data received from the sensor; and an actuator configured to control an elevation angle of the head panel, the actuator being coupled to the controller and the head panel (Franceschetti paragraph [0062]; also see paragraph [0197] regarding two users).
Claim 4.  The system of claim 1, wherein the sensor is positioned along the third edge or fourth edge within two feet of the first edge (Franceschetti teaches a sensor strip #210 in Fig. 2A that appears to be in the claimed location, and also teaches a microphone #235 as a sensor at a different location; paragraphs [0052]-[0053] teach that the sensors can be located at any desired location; therefore, in view of the teachings of Franceschetti, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the sensor at any desired location, including the claimed location).  
Claim 5.  The system of claim 1, wherein the sensor is positioned along the third edge or fourth edge between six and twelve inches from the first edge (Franceschetti teaches a sensor strip #210 in Fig. 2A that appears to be in the claimed location, and also teaches a microphone #235 as a sensor at a different location; paragraphs [0052]-[0053] teach that the sensors can be located at any desired location; therefore, in view of the teachings of Franceschetti, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the sensor at any desired location, including the claimed location).  
Claim 6.  The system of claim 1, wherein the sensor is raised when the head panel is raised (the sensor strip of Franceschetti Fig. 2A, #210 is located on a mattress, which inherently raises when the frame is raised as in Fig. 2B).  
Claim 7.  The system of claim 1, wherein the sensor is positioned along the third edge, the sensor being at least eight inches away from the first edge (Franceschetti teaches a sensor strip #210 in Fig. 2A that appears to be in the claimed location, and also teaches a microphone #235 as a sensor at a different location; paragraphs [0052]-[0053] teach that the sensors can be 
Claim 8.  The system of claim 1, wherein the head panel is a left head panel, wherein the deck panels further includes a right head panel, and wherein the sensor is positioned along the third edge on the left head panel Franceschetti, Fig. 2A, #210 teaches a sensor strip that is along the 3rd and 4th edges; also see #485 in Fig. 4B).
Claim 11.  The system of claim 1, wherein the head panel is a first head panel and the sensor is a first sensor, the system further comprising: a second head panel configured to have an adjustable angle compared to the foundation structure; and a second sensor configured to detect a sound indicative of a snore, wherein the second sensor is positioned along an a side edge of the second panel opposite of the first sensor (Franceschetti teaches two independently adjustable sides, see paragraph [0062], and Fig. 2C).  
Claim 12.  
Claim 13.  The method of claim 12, wherein adjusting the determined side of the bed comprises adjusting an angle of a head of the determined side of the bed (Franceschetti, paragraphs [0062] and [0197]; and Fig. 2C).  
Claim 16.  A foundation for a bed, the foundation comprising: a foundation support structure (Franceschetti, Fig. 2C); a plurality of deck panels comprising left and right head panels (Franceschetti, Fig. 2C, #260 and #265), wherein the deck panels are supported by the foundation support structure with the left head panel positioned on a left side of the foundation at a head of the foundation and with the right head panel positioned on a right side of the foundation at the head of the foundation; a left snore sensor positioned on a left edge of the left head panel and configured to detect a sound indicative of a snore; a right snore sensor positioned on a right edge of the right head panel and configured to detect a sound indicative of a snore (Franceschetti teaches two independently adjustable sides, see paragraph [0062], and Fig. 2C; sensors can be seen in Fig. 4B at #485 and #490); and an actuation system in communication with the left and right snore sensors and configured to raise the left head panel in response to determining that a snore is produced by a user on the left side of the foundation based in part by data collected by one or both of the left and right snore sensors and configured to raise the right deck panel in response to determining that a snore is produced by a user on the right side of the foundation based in part by data collected by one or both of the left and right snore sensors (Franceschetti paragraph [0062]; also see paragraph [0197] regarding two users).  
Claim 17.  The foundation of claim 16, wherein the left and right snore sensors are each positioned within two feet of a head edge of their respective left and right head panels (Franceschetti teaches a sensor strip #210 in Fig. 2A that appears to be in the claimed location, and also teaches a microphone #235 as a sensor at a different location; paragraphs [0052]-[0053] teach that the sensors can be located at any desired location; therefore, in view of the teachings of Franceschetti, it would have been obvious to one of ordinary skill in the art prior to 
Claim 18.  The foundation of claim 16, wherein each of the left and right head panels comprises a fabric wrapped around the left and right snore sensors (Franceschetti teaches a fabric layer #350 in Fig. 3). 
Claim 19.  The foundation of claim 16, and further comprising: a left rail positioned on a left side of the foundation under the left snore sensor, wherein the left snore sensor is raised when the left head panel is raised and the left rail is not raised when the left head panel is raised; and a right rail positioned on a right side of the foundation under the right snore sensor, wherein the right snore sensor is raised when the right head panel is raised and the right rails is not raised when the right head panel is raised (Franceschetti Fig. 2C teaches a left and a right rail as part of the bed foundation, unlabeled in Fig. 2C; additionally, the sensor strip of Franceschetti Fig. 2A, #210 is located on a mattress, which inherently raises when the frame is raised as in Fig. 2B).  
Claim 20.  The foundation of claim 16, wherein the left snore sensor is raised when the left head panel is raised and the right snore sensor is raised when the right head panel is raised (the sensor strip of Franceschetti Fig. 2A, #210 is located on a mattress, which inherently raises when the frame is raised as in Fig. 2B).  




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,105,092 to Franceschetti et al. (“Franceschetti”) in view of US Patent Application Publication 2012/0138067 to Rawls-Meehan.
Claim 3.  The system of claim 2, wherein the actuator is configured to adjust the head elevation angle between zero and seven degrees from the rest of the foundation in response to detecting a snore using the sensor (Franceschetti, in paragraph [0132], teaches raising a head elevation angle to various angles, in response to detecting snoring, but does not explicitly teach an angle between zero and seven degrees; however Rawls-Meehan teaches a similar apparatus and teaches raising a head section to an angle of 7 degrees in paragraph [0479]; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to adjust the bed of Franceschetti to an angle of 7 degrees since doing so would have simply been the use of a known technique with a known device to yield predictable and obvious results).
Claim 14.  The method of claim 13, wherein the angle is adjusted from horizontal to substantially seven degrees above horizontal in response to determining the determined side (Franceschetti, in paragraph [0132], teaches raising a head elevation angle to various angles, in response to detecting snoring, but does not explicitly teach an angle between zero and seven degrees; however Rawls-Meehan teaches a similar apparatus and teaches raising a head .  
 Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,105,092 to Franceschetti et al. (“Franceschetti”) in view of US Patent Application Publication 2006/0198533 to Wang et al. (“Wang”).
Claim 9.  The system of claim 1, wherein the sensor comprises a MEMs type acoustic sensor (Franceschetti teaches the use of sensors to detect snoring, but does not specifically claim a MEMs sensor; Wang teaches a similar apparatus that detects snoring, and Wang teaches the use of a MEMs sensor in paragraph [0117]; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a MEMs sensor with the apparatus of Franceschetti since doing so would have been simple substitution of one known element for another to obtain predictable and obvious results).  
Claims 10, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,105,092 to Franceschetti et al. (“Franceschetti”) in view of US Patent 7,120,952 to Bass et al. (“Bass”).
Claim 10.  The system of claim 1, wherein the sensor is positioned in a water-resistant compartment (Franceschetti teaches “A layer 310 comprises waterproof material” but does not teach the sensor being “positioned in a water-resistant compartment;” Bass teaches an “incontinence protective device;” it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Franceschetti with the waterproof mattress cover of Bass to prevent the electronics of the bed from becoming wet and damaged in the case of an incontinent user).  
Claim 18.  The foundation of claim 16, wherein each of the left and right head panels comprises a fabric wrapped around the left and right snore sensors (it would have been obvious 
Claim 21.  The system of claim 1, and further comprising a fabric deck panel cover configured to cover at least a portion of the head panel and the sensor (this claim language has been interpreted to mean that the fabric panel covers a portion of the head panel and also covers the sensor; Franceschetti, Fig. 3, #350 teaches a fabric layer that covers the head panel and the sensor), wherein the fabric deck panel cover comprises a detachable and re-attachable flap that is positioned and configured to be opened to allow for access to the sensor (Franceschetti is silent as to a flap that allows access to the sensor; Bass teaches a removable mattress cover; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the mattress cover of Bass for use by incontinent users, and in such case the cover itself is considered to be a flap that is removable to allow access to the sensor).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,105,092 to Franceschetti et al. (“Franceschetti”) in view of US Patent Application Publication 2014/0259417 to Nunn et al. (“Nunn”).
Claim 15.  The method of claim 12, wherein adjusting the determined side of the bed comprises adjusting a firmness of a mattress on the determined side of the bed (Franceschetti teaches moving a bed in response to snoring, but does not teach adjusting firmness of a mattress in response to snoring; Nunn teaches adjusting firmness of a mattress in response to snoring, in paragraph [0067], which teaches “the central controller 302 can execute instructions that cause the firmness controller 304 to adjust pressure in the air mattress of the bed 301 when 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.